NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10423

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00046-TLN-1

 v.

SERGIO ROMAN BARRIENTOS,                        MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Sergio Roman Barrientos appeals from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see United

States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court assumed that Barrientos’s medical conditions and the risks

posed by COVID-19 constituted “extraordinary and compelling” reasons for

release, but denied the motion after weighing the 18 U.S.C. § 3553(a) factors. See

United States v. Keller, 2 F.4th 1278, 1284 (9th Cir. 2021) (district court may deny

a compassionate release motion under § 3553(a) without first making a final

determination as to whether defendant has established extraordinary and

compelling reasons).1 Barrientos contends that the district court abused its

discretion in its § 3553(a) analysis. The record shows that the district court

considered Barrientos’s arguments for release, but reasonably concluded they were

outweighed by the seriousness of Barrientos’s “sophisticated, egregious” fraud

scheme, the fact he had served only 23 months of a 168-month sentence, and the

prison’s ability to care for his medical needs. Contrary to Barrientos’s contention

that the district court treated his low-end Guidelines sentence as a bar to relief, the

court concluded that several of his mitigating circumstances – age, medical

conditions, lack of criminal history – were already accounted for in that sentence.

In light of the deference owed to this discretionary decision, we cannot conclude

the district court abused its discretion. See Keller, 2 F.4th at 1284; see also United



1
  Because the district court relied on the § 3553(a) factors to deny Barrientos’s
motion, we need not address his argument that the district court applied a more
restrictive definition of “extraordinary and compelling” reasons than the one
recognized in Aruda.

                                           2                                     20-10423
States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be

given the various factors in a particular case is for the discretion of the district

court.”). Moreover, the court did not rely on any clearly erroneous findings. See

United States v. Graf, 610 F.3d 1148, 1157 (9th Cir. 2010).

       AFFIRMED.




                                            3                                     20-10423